Citation Nr: 0421726	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shin fracture.  

2.  Entitlement to service connection for residuals of a left 
shin fracture.

3.  Entitlement to service connection for a low back strain.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from January 1989 to 
September 1996, and he had four months of prior active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Unfortunately, the Board cannot yet issue a decision in this 
appeal because further development of the evidence is needed.  
So the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Under 38 C.F.R. § 3.159(c)(2) VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records only if VA concludes that the records sought do not 
exist or that further efforts to obtain them would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist 
or the custodian does not have them.

As the RO explained in the statement of the case (SOC), 
repeated efforts to locate and obtain the veteran's service 
medical record (SMRs) were unsuccessful.  In the SOC the RO 
stated, at page 9, that "[i]t is concluded that any further 
attempts would be futile" and the RO noted that the veteran 
had been advised of the VA's inability to obtain his SMRs in 
the March 2002 rating action that he appealed.

The veteran stated in July 2001 that he had not received any 
VA medical treatment.

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003).

The veteran alleges that he received treatment during service 
for fractures of each shin.  If he did in fact sustain such 
an injury, it is possible that an examination might determine 
whether he currently has residuals of that purported trauma.

Also, in his original April 2001 claim, the veteran reported 
having sustained a back injury in November 1999.  If true, 
that was after his military service.  A November 1999 
clinical record from the Glasgow Family Practice indicates 
the veteran was seen for complaints of low back pain on the 
right side that radiated into his leg down to his knee.  It 
was noted that he had experienced the pain the previous day.  
He denied any prior history of back problems, trauma or 
surgery.  The assessment was a low back strain.

The veteran believes his shin fractures in service, assuming 
they occurred, may have contributed to the back injury or may 
have aggravated the injury residuals.  However, he has not 
clarified the specific nature and circumstances of the 
November 1999 injury.  For example, he has not stated whether 
the injury was work-related or possibly due to a vehicular 
accident.  So he should be requested to clarify the nature 
and circumstances of that injury and whether there has been 
any claim for compensation for any such injury, other than 
with VA.



The veteran also alleges that he has a current hearing loss, 
apparently bilaterally, due to acoustic trauma from artillery 
fire during military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

A January 2000 clinical record from the Glasgow Family 
Practice indicates the veteran was seen for right ear pain 
and decreased hearing.  The assessment was otitis media of 
the right ear and influenza.

Because there is evidence of hearing impairment, at least in 
the right ear, further examination is warranted to determine 
whether the veteran has a hearing loss that meets the VA 
criteria set forth at 38 C.F.R. § 3.385 (2003) 
to be considered an actual disability and, if he does, 
whether the hearing loss is the result of acoustic trauma 
sustained in service - as alleged.

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  Also ask the 
veteran to submit any relevant evidence in his 
possession.  



2.  As well, ask the veteran to provide as much 
detailed information as possible concerning any 
alleged missing SMRs, including his 
unit assignments, dates and places where the 
events in question supposedly occurred.  Then 
take all appropriate steps in an effort to locate 
his missing SMRs.  Also, the RO should take the 
appropriate steps to obtain his service personnel 
records to corroborate information on his DD Form 
214 indicating possible exposure to artillery 
fire.

3.  The veteran also should be requested to 
provide as much clarifying information as 
possible concerning his November 1999 low back 
injury, including whether it was work-related or 
sustained in a vehicular accident.

This includes providing as much identifying 
information as possible concerning any Workman's 
Compensation claim he may have filed relating to 
his November 1999 low back injury or any other 
claim or lawsuit, if any.  If applicable, he 
should list the claim number or other identifying 
information as to that claim as well as all 
clinical sources involved in treatment or 
evaluation relevant to either such injury or such 
claim.  Obtain any adjudicative decision based on 
any such claim and all associated records, 
including, if possible, a copy of a transcript of 
any hearing that may have been conducted and the 
documentation of any ultimate award or denial of 
such benefits. 



4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current pathology of 
the lower extremities, including residuals of any 
shin fractures.

The examiner should specifically render an 
opinion as to whether it is at least as likely as 
not that any current pathology of the 
lower extremities that the veteran now has is of 
service origin, but in particular a residual of 
trauma such as shin fractures.

Discuss the rationale of the opinion.

If no opinion can be rendered, explain why this 
is not possible.  To facilitate making these 
determinations, it is absolutely imperative that 
the examiner has access to and reviews the claims 
folder for the veteran's pertinent medical 
history.  All necessary testing should be done 
and the examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Also schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of any low back 
disability.  

Specific attention of the examiner is drawn to 
whether it is at least as likely as not that any 
current low back disability is proximately due to 
or the result of any shin fractures in service or 
was otherwise aggravated (chronically worsened) 
by any in-service shin fractures.  (Note:  this 
latter question expressly involves indicating 
whether it is at least as likely as not that any 
in-service shin fracture residuals have 
permanently exacerbated any low back disorder 
and, if so, to what extent above and beyond the 
level of impairment existing prior to the 
aggravation.)

If no opinion can be rendered, explain why this 
is not possible.  It is absolutely imperative 
that the examiner has access to and reviews the 
claims folder for the veteran's pertinent medical 
history.  All necessary testing should be done 
and the examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

6.  As well, schedule the veteran for VA 
audiometric testing to determine whether he has a 
hearing loss disability according to VA 
standards, as defined by 38 C.F.R. § 3.385.  If 
it is confirmed that he has sufficient hearing 
loss to meet the threshold minimum requirements 
of § 3.385, the examiner should render a 
diagnosis or opinion as to the etiology of the 
hearing loss, and should specifically opine as to 
whether it is at least as likely as not related 
to the veteran's military service, particularly 
any acoustic trauma from exposure to artillery 
fire.

7.  Review the claims file.  If any development 
is incomplete, or if the examination reports do 
not contain sufficient information to respond to 
the questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998). 

8.  Then readjudicate the claims in light of the 
additional evidence obtained.  And if the 
benefits sought remain denied, prepare a 
supplemental SOC (SSOC) and send it to the 
veteran and his representative.  Give them time 
to respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


